Citation Nr: 0520800	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to February 27, 1997, 
for the grant of a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1959 to November 
1962, and from September 1963 to September 1966.  He also had 
a period of active duty for training (ADT) from July 25, 
1973, to August 5, 1973, while serving in the Puerto Rico 
National Guard.  The veteran had been deemed incompetent for 
VA benefits purposes, and his spouse previously served as his 
legal custodian.  By rating action in July 1999, the 
veteran's competency was restored, and he is currently 
considered competent for VA purposes.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, in which the RO, in pertinent 
part, granted entitlement to a TDIU effective from February 
27, 1997.  In November 2001 the veteran filed notice of 
disagreement with the effective date assigned for the grant 
of a TDIU.  The RO issued a statement of the case (SOC) in 
June 2002, and the veteran filed a substantive appeal, also 
in June 2002.

In a December 2003 decision, the Board determined that an 
effective date prior to February 27, 1997, for the grant of 
the veteran's TDIU was not warranted.  The veteran then 
appealed the Board's December 2003 decision to the U.S. Court 
of Appeals for Veterans Claims (Court).

In January 2005, the VA General Counsel and the veteran's 
attorney filed a Joint Motion asking the Court to vacate and 
remand the Board's decision.  Principally, the parties agreed 
to remand this matter to the Board for readjudication.  Later 
in January 2005, the Court issued an Order granting the Joint 
Motion, vacating the Board's December 2003 decision, and 
remanding the case to the Board.

The veteran was formerly represented in this case by the 
Puerto Rico Public Advocate for Veterans Affairs.  However, 
effective in March 2005, the veteran has elected to be 
represented by a private attorney, as identified on the first 
page of the present decision.  His scheduled July 2005 
hearing was cancelled, at his request.



FINDINGS OF FACT

1.  The veteran filed his initial informal claim for TDIU on 
February 27, 1997.

2.  The clinical records and evidence do not reflect that it 
was ascertainable during the year prior to February 27, 1997, 
that the veteran's service-connected disabilities warranted a 
TDIU.

3.  Prior to February 27, 1997, the veteran's service-
connected back disability was evaluated as 20 percent 
disabling and a right index finger disability was evaluated 
at 10 percent, and a subsequent award of service connection 
for a psychiatric disorder was assigned an evaluation of 50 
percent, for a combined evaluation of 60 percent.

4.  The veteran's back disability was increased to 40 percent 
effective February 27, 1997, a 50 percent rating was assigned 
for a psychiatric disorder effective from December 13, 1994, 
and a right index finger disability was evaluated as 10 
percent disabling, for a combined evaluation of 70 percent.

5.  By a rating action dated in August 2001, the RO granted 
entitlement to a TDIU effective from February 27, 1997.



CONCLUSION OF LAW

The criteria for an effective date prior to February 27, 
1997, for a TDIU have not been met.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. §§ 3.400(o), 4.16 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a June 2002 letter implementing VA's duty to notify and to 
assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim, and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the veteran 
was advised, by virtue of an August 2001 rating decision and 
a detailed June 2002 Statement of the Case, of the pertinent 
law and what the evidence must show in order to substantiate 
the claim.  Any notice provided by VA must be read in the 
context of prior, relatively contemporaneous communications 
from the agency of original jurisdiction.  See Mayfield v. 
Nicholson, supra, slip op. at 27. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.

The Board notes further that, in Pelegrini v. Principi, 
supra, the Court held that a VCAA notice must be provided to 
a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also made it clear that where notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and to assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of this matter.  Rather, remanding this case 
again to the RO for further VCAA development would result 
only in additional delay, with no benefit to the veteran.  
See Bernard v. Brown, supra.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
For its part, VA has done everything reasonably possible to 
assist the veteran, and no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The historical record reveals service connection was 
established for favorable ankylosis of the index finger with 
a 10 percent disability evaluation from November 1962 to 
September 1963, when the veteran rejoined the Army and his VA 
monetary benefits were terminated.  In September 1966, the 10 
percent disability evaluation for an index finger disability 
was resumed.

In a September 1967 rating decision, the RO denied service 
connection for a back disorder.  In February 1971, service 
connection was granted for back strain with limitation of 
motion and a 10 percent disability evaluation was assigned, 
effective from July 1970.  Thus, as of July 7, 1970, the 
veteran had a combined disability evaluation of 20 percent.  
In December 1973, an increase to 20 percent was granted for 
the veteran's service-connected back disability, effective 
from May 29, 1973.  Thus, as of May 29, 1973, his combined 
disability evaluation was 30 percent.

By rating action in April 1974 the veteran was found to be 
permanently and totally disabled for pension purposes.  He 
was assigned a 100 percent evaluation for a non-service-
connected schizophrenia disorder.  A March 1974 VA 
psychiatric evaluation revealed that the veteran's 
psychiatric disability, diagnosed as chronic schizophrenic 
reaction, was severe, and that it was determined that the 
veteran was not able to manage his VA funds.  The April 1974 
rating action noted that he had been unemployed since 1970 by 
reason of his poor general health.  His combined service-
connected disability evaluation remained at 30 percent.  The 
veteran was also determined by the RO to be incompetent for 
VA purposes, effective from March 1974.

In July 1974 the veteran filed a claim of entitlement to 
service connection for a mental disorder due to his back 
disability.  His claim was denied.  In a March 1976 decision, 
the Board also denied the veteran's claim for service 
connection for schizophrenia.

In August 1981, the RO denied a claim of entitlement to 
service connection for a headache condition, claimed as 
residuals of a head injury.  In December 1983 the Board also 
denied the claim for service connection for headaches.

The record contains a decision of the Administrative Law 
Judge for the Social Security Administration (SSA), which 
found that the veteran was disabled within the meaning of the 
Social Security Act beginning September 1, 1973, determining 
that he had not engaged in substantial gainful activity since 
that date.  The impairments for which he was declared 
disabled by SSA were schizophrenia (undifferentiated, in 
remission) and musculoskeletal back pain.  It was also 
indicated that, beginning in August 1982, the veteran did not 
have any impairment or impairments which significantly 
limited his ability to perform basic work-related activities.  
For SSA purposes, his disabilities had ceased as of August 
18, 1982.

In July 1987, the RO denied the veteran's claim for an 
increased evaluation for his service-connected back 
disability, which was rated as 20 percent disabling.  In 
August 1987 the veteran was notified that a temporary total 
evaluation while hospitalized for the period of August 16, 
1984, to October 5, 1984, was not authorized.  It was noted 
that, even though he had been treated for his service-
connected back disability while hospitalized for a non-
service-connected neuropsychiatric disorder, evidence failed 
to show that treatment for the service-connected back 
disability would have required hospitalization in excess of 
twenty-one days.  In June 1989, the Board denied the 
veteran's appeal on the issue of entitlement to a temporary 
total rating based upon a period of hospitalization.

By rating decision in June 1988, service connection for a 
psychiatric disorder was denied.  In a May 1990 decision the 
Board denied the veteran's appeals for entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder, and an increased disability 
evaluation for back strain with limitation of motion, which 
continued to be evaluated at 20 percent.

In May 1992, the veteran filed increased rating claims for 
his back and his finger.  He did not allege that he was 
unemployable.  In a June 1992 rating decision, increased 
evaluations for the back and finger disorders were denied.  

In December 1994, the veteran's custodian filed a 
compensation claim on the veteran's behalf for a psychiatric 
disorder, claimed as secondary to his service-connected 
conditions.  In a January 1995 decision, the RO determined 
that no new and material evidence had been presented with 
which to reopen a service connection claim for a psychiatric 
disorder.  The veteran filed a notice of disagreement with 
that decision in March 1995, a statement of the case was 
issued in May 1995, and a substantive appeal was also filed 
in May 1995.  The veteran presented hearing testimony at the 
RO regarding his claim for a psychiatric disorder in May 
1995.  

A VA psychiatric examination was conducted in October 1995, 
and a diagnosis of moderately severe chronic schizophrenia, 
was made.  In November 1995, a supplemental statement of the 
case was issued reflecting that no new and material evidence 
had been presented to reopen the claim for service connection 
for a psychiatric disorder.  

On February 27, 1997, the veteran requested re-evaluation of 
his spine and finger disorders, and requested that additional 
VA medical evidence be obtained.  In support of the claim, 
the veteran submitted VA medical records dated in 1996.  A 
June 1996 record documented improved back pain, but problems 
with bending forward, and lifting and carrying heavy weight.

By rating decision dated in August 1997, the evaluation for a 
back disability was increased to 40 percent effective 
February 27, 1997, and the evaluation for the service-
connected index finger disability was continued at 10 
percent.  The veteran's combined service-connected disability 
evaluation was then 50 percent.

In January 1998 the RO determined that the decision to 
increase the service-connected back disability from 20 
percent to 40 percent effective February 27, 1997, was 
clearly and unmistakably erroneous.  It was proposed that the 
evaluation be decreased to 20 percent.  By rating decision in 
November 1998 the evaluation of 40 percent for a low back 
disability was continued.  Also in that decision, service 
connection for a cervical disorder claimed as a neck disorder 
was denied.  Thus the veteran's combined service-connected 
disability evaluation remained at 50 percent.

In a May 1999 Board decision, it was determined that new and 
material evidence was submitted with which to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  In a July 1999 rating decision, the veteran's 
reopened claim for service connection for an acquired 
psychiatric disorder was denied.

In October 1999 the RO received the veteran's claim for 
increased compensation based upon unemployability, which was 
subsequently denied by rating decision in February 2000.  The 
RO denied entitlement to a TDIU on the basis that the veteran 
had not been found unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  His service-connected disabilities, which were 
evaluated as 50 percent, did not meet the schedular 
requirements for entitlement to a TDIU under the pertinent 
regulatory provisions.

In a decision issued in July 2001, the Board determined that 
the veteran had developed a psychiatric disorder secondary to 
his service-connected low back disorder, and service 
connection for a psychiatric disorder secondary to the 
service-connected low back disability was granted.  In August 
2001 the RO assigned a 50 percent evaluation for major 
depression with psychotic features, relapsing type 
(previously diagnosed as schizophrenia, latent type) 
effective December 13, 1994.  In addition, entitlement to a 
TDIU was granted, effective from February 27, 1997.

In November 2001 the veteran filed notice of disagreement 
with the RO's assignment of an effective date of February 27, 
1997, for his TDIU.  He and his attorney maintain that that 
he had been unable to work since July 1973, and had received 
VA pension benefits for the same conditions for which he is 
now service-connected, thus warranting TDIU benefits since 
that time.  In the alternative, he contends that his TDIU 
should be effective from December 1994, or even effective 
prior to that that time based upon the filing of VA Forms 21-
527 and 21-8940.  

III.  Pertinent Law and Regulations

A.  TDIU

A TDIU claim is an alternate way to obtain a total service-
connected disability rating without obtaining a 100 percent 
evaluation under the Rating Schedule.  See Parker v. Brown, 
7 Vet. App. 116, 118 (1994).  

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include both objective and 
subjective standards.  38 C.F.R. § 4.16(b).  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

B.  Earlier Effective Date

By law, the effective date for an increase in disability 
compensation, such as a TDIU, is generally the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.400(o)(1) (2004).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

Any communication or action indicating an intent to apply for 
VA benefits from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered to be an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

IV.  Legal Analysis

The veteran seeks an effective date prior to February 27, 
1997, for his TDIU.  In the January 2005 Joint Motion filed 
with the Court, three deficiencies were identified in the 
Board's December 2003 decision, as follows:  (1) the Board 
erred by improperly limiting the analysis of the earlier-
effective-date claim to a discussion of whether the appellant 
met the minimum threshold percentage requirements for a TDIU 
as set forth in 38 C.F.R. § 4.16(a), and noting that he had 
been unemployed from  February 27, 1997; in this regard, the 
Joint Motion stated that the Board instead should have 
considered whether an earlier effective date was pursuant to 
38 C.F.R. § 4.16(b), which does not have minimum schedular 
requirements.  (2) The second error was identified as the 
Board's failure to discuss the criteria found at 38 C.F.R. 
§ 3.400(o)(2), pertaining to the date upon which it was 
factually ascertainable that an increase in disability had 
occurred, and whether the veteran had submitted a claim 
within one year of that date.  (3) Finally, the joint motion 
also identified a third defect in the Board's December 2003 
decision, namely the Board's failure to address the 
appellant's contention that he had filed an informal TDIU 
claim prior to February 27, 1997. 

Despite the history of the appellant's claim for a TDIU 
leading to the instant decision, it is evident that this 
appeal as to the effective date assignable for his TDIU rests 
on two separate, relatively simple determinations.  See 38 
C.F.R. § 3.400(o)(1), (2).  First, there needs to be a 
finding as to the date on which the appellant initiated his 
TDIU claim by formal or informal claim.  Second, there needs 
to be a finding regarding on what date the appellant's 
entitlement to a TDIU arose, that is, at what point in time 
did his service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. §§ 5110, 5111(b); 38 C.F.R. §§ 
3.151, 3.400(o), 4.15, 4.16.

In this case, the veteran's formal TDIU claim, on VA Form 21-
8940, was received in October 1999.  However, an explicit 
application for TDIU benefits is not the only method by which 
a claim for that benefit is recognized.  In a decision 
entered by the U.S. Court of Appeals for the Federal Circuit 
in May 2001, it was determined that, once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest possible rating, and also submits evidence of 
unemployability, the requirement of 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" is met, and 
VA must then consider whether the veteran is entitled to 
TDIU.  See Roberson v. Principi, 251 F.3d. 1378 (Fed. Cir. 
2001); see also VAOPGCPREC 12-2001 (July 6, 2001).  

The RO has determined that an informal TDIU claim, as 
contemplated in Roberson, was filed on February 27, 1997.  On 
that date, the veteran filed claims for increased ratings for 
his service-connected lumbar spine and finger disorder.  The 
claim was accompanied by VA medical records reflecting 
treatment for low back symptomatology.  However, the Board 
observes that, while some physical limitations due to the 
back disability were identified in the 1996 VA medical 
records accompanying the February 1997 claim for an increased 
rating, there was no submission of evidence of 
unemployability due to the back or finger disabilities, the 
only two service-connected conditions at that time.  
Moreover, the February 1997 increased rating claims did not 
reflect that TDIU was being sought at that time.  In essence, 
the RO liberally construed the February 27, 1997, increased 
rating claim as an informal TDIU claim.  

The Board is unable to identify any formal or informal TDIU 
claim filed prior to February 27, 1997.  The veteran contends 
that an informal claim for TDIU was filed in December 1994.  
However, review of the claims file discloses that the only 
claim filed in December 1994 was to reopen a service 
connection claim for a psychiatric disorder, a condition 
which was not even service connected then.  Prior to that 
time, an increased rating claim pertaining to the back and 
finger condition was filed in May 1992.  Again, at that time, 
there was no submission of evidence of unemployability due to 
the back or finger disability, and the increased rating 
claims did not reflect that a TDIU was being sought at that 
time.  Moreover, increased evaluations for back and finger 
disorders were denied in a June 1992 rating action, which the 
veteran did not appeal.  The Board concludes that neither the 
1992 or 1994 claims represent an informal TDIU claim, as 
neither meets the legal and regulatory criteria for an 
informal TDIU claim.  Accordingly, the earliest formal or 
informal TDIU claim was received on February 27, 1997.  

The question now before the Board is whether the evidence 
supports the assignment of a TDIU rating prior to February 
27, 1997.  As noted above, under the general rule, an 
increased rating is effective based upon the facts found, but 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1) (2004).

As also noted above, the exception to this general rule 
permits the RO to assign the earliest date as of which it is 
ascertainable that the increase in disability occurred, 
provided that the claim for the increased rating was received 
within one year after the date on which the increase 
occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2004); see Harper v. Brown, 10 Vet. App. 125 
(1997; Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 
(1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56,704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  The Court further stated that 
the phrase "otherwise, date of receipt of claim" provides 
the applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.; see also VAOPGCPREC 
12-98, at 2.  That is, because neither 38 U.S.C. § 5110(b)(2) 
nor 38 C.F.R. § 3.400(o)(2) refers to the date of the claim 
as the effective date for an award of increased disability 
compensation, the effective date for increased disability 
compensation is the date on which the evidence establishes 
that a veteran's disability increased, if the claim is 
received within one year from such date.  As explained in 
Harper, however, the effective date for the increased rating 
may be no earlier than the date of the veteran's claim, if 
the claim is not received within the year following the 
increase in disability.  VAOPGCPREC 12-98, at 3.

In addition, the Court has indicated it is axiomatic that the 
fact which must be found in order for entitlement to an 
increase in disability compensation to arise is that the 
service-connected disability must have increased in severity 
to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating, and (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

The Board finds it is not factually ascertainable that the 
veteran was unemployable because of his service-connected 
disabilities in the year prior to the RO's receipt of the 
informal TDIU claim on February 27, 1997.  See 38 C.F.R. § 
3.400(o)(2).  In essence, a review of all the evidence 
indicates the veteran may indeed have been unemployable for 
many years prior to February 27, 1997 (in fact, the June 2002 
SOC notes that SSA records reflect that the veteran was found 
to be disabled and unable to work since September 1973 due to 
a psychiatric condition), but does not establish that within 
that one-year period he underwent an increase in disability 
factually demonstrating, on a specific date within that year, 
that he was unemployable because of his service-connected 
disabilities.  See Hazan v. Gober, supra. 

In fact, VA medical records dated from January to October 
1996 reflect that the veteran was not treated for the finger 
disability, and show that the back disability was manifested 
by pain and difficulty forward bending, lifting, and carrying 
heavy weights.  A VA examination for mental disorders dated 
in October 1995, more than one year prior to the February 
1997 TDIU claim, reflects that the veteran suffered from 
moderately severe chronic schizophrenia.  However, there was 
no indication of unemployability owing to the veteran's 
service-connected disabilities shown by any clinical records 
or evidence during the one-year period prior to the RO's 
receipt of the informal TDIU claim on February 27, 1997.  
Therefore, there is no basis in law by which an earlier 
effective date may be awarded.

Moreover, under 38 C.F.R. § 4.16(a), the Board finds that the 
award of a TDIU cannot precede an effective date of February 
27, 1997, because, prior to that time, of the more than two 
service-connected disabilities the veteran had; his combined 
rating was not 70 percent or more.  February 27, 1997, is the 
date an increased evaluation of 40 percent for the veteran's 
service-connected back disability became effective.  Prior to 
that date, the veteran's service-connected back disability 
was rated 20 percent disabling, and his service-connected 
index finger disability was rated at 10 percent, for a 
combined service-connected evaluation of 30 percent.  In 
addition, he had subsequently been service connected for a 
psychiatric disorder evaluated at 50 percent, effective from 
December 13, 1994.  Thus, from the date December 13, 1994, to 
February 26, 1997, the veteran's combined evaluation was 60 
percent.  Under 38 C.F.R. § 4.16, if there are two or more 
service-connected disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more; and such was not the case in this instance.  
See 38 C.F.R. § 4.16(a).

The Board notes that the percentage standard may be set aside 
in exceptional cases where there is an unusual factor of 
disability that renders the veteran unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  See 38 C.F.R. § 3.321.  In 
such cases, the disability picture must be exceptional or 
unusual, with such related factors as marked interference 
with employment or frequent periods of hospitalization.  
Here, the overall evidence preponderates against a conclusion 
that the veteran's service-connected disabilities, prior to 
February 27, 1997, markedly interfered with his ability to 
work, or that he experienced frequent periods of 
hospitalization for his service-connected disabilities.

The veteran has also argued that an effective date of 1973 is 
warranted.  However, as noted above, at that time service 
connection was not even in effect for a psychiatric 
condition, nor had he yet even filed a service connection 
claim for that benefit.  The evidence shows that SSA found 
the veteran was disabled, and that he had not engaged in 
substantial gainful activity from September 1973 to August 
1982.  However, his unemployment, or lack of ability to 
secure or follow substantially gainful employment, during 
that period was attributed to a psychiatric disorder and back 
pain and he was not service connected for a psychiatric 
disorder during that time.  In addition, he was found to be 
permanently and totally disabled for VA pension purposes in 
1974, and assigned a 100 percent evaluation for a non-
service-connected psychiatric disorder.  Clearly, therefore, 
the veteran's unemployability was only partly due to his 
service-connected back disability during the period prior to 
February 27, 1997.  The evidence does not show that his 
service-connected back disability alone markedly interfered 
with his employment or required frequent periods of 
hospitalization.  Rather, the evidence does show that the 
veteran was hospitalized for approximately two months in 1984 
for a then non-service-connected neuropsychiatric disorder.  
While, during that hospitalization, he was treated for his 
back disability, that hospitalization is not tantamount to 
frequent hospitalizations for purposes of assigning an 
extraschedular rating.  Overall, the evidence is not 
sufficient to warrant consideration under 38 C.F.R. § 
3.321(b)(1).

Inasmuch as the veteran did not have sufficient additional 
disability to bring his combined rating to 70 percent prior 
to February 27, 1997, the award of TDIU could not have 
preceded that date, regardless of the status of his 
employment, as evaluated under 38 C.F.R. § 4.16(a).

Neither the veteran nor his attorney has produced such 
evidence, or identified any evidence not yet obtained, that 
would show that it was factually ascertainable that the 
veteran became entitled to a TDIU at any time within the one-
year preceding his February 27, 1997, informal claim.  
Therefore, the Board finds that the objective evidence of 
record preponderates, under the law, against a finding that 
an effective date earlier than February 27, 1997, is 
warranted for the award of a TDIU.  


ORDER


Entitlement to an effective date prior to February 27, 1997, 
for the grant of a total rating based upon individual 
unemployability due to service-connected disability is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


